Case 3:17-cv-02150-AJB-MSB Document 76 Filed 04/13/21 PageID.667 Page 1 of 5



  1

  2

  3

  4

  5

  6

  7

  8
                                UNITED STATES DISTRICT COURT
  9

 10                            SOUTHERN DISTRICT OF CALIFORNIA
 11
      MEDICAL EXTRUSION                        Case No. 3:17-cv-02150-AJB (MSB)
 12
      TECHNOLOGIES, INC., a California
 13   corporation,                             FINDINGS OF FACT AND
                                               CONCLUSIONS OF LAW
 14
                  Plaintiff,                   REGARDING FIRST CAUSE OF
 15                                            ACTION FOR DE NOVO JUDICIAL
         vs.                                   REVIEW OF TRADEMARK TRIAL
 16
                                               AND APPEAL BOARD DECISION
 17   APOLLO MEDICAL EXTRUSION
      TECHNOLOGIES, INC., a Delaware
 18
      corporation,
 19
                   Defendant.
 20

 21

 22
               Plaintiff Medical Extrusion Technologies, Inc. ("Plaintiff") submitted
 23
      evidence supporting its First Count in this Action for De Novo Judicial Review of
 24
      Trademark Trial and Appeal Board Decision (the “TTAB Appeal”). Pursuant to an
 25
      April 5, 2021 Settlement Agreement between the parties (the “Settlement
 26
      Agreement”),      Defendant    Apollo   Medical   Extrusion   Technologies,   Inc.
 27
      (“Defendant”) does not contest the evidence and agrees to the Court entering a
 28
                                               1
                                                        3:17-cv-02150-AJB (MJB)
Case 3:17-cv-02150-AJB-MSB Document 76 Filed 04/13/21 PageID.668 Page 2 of 5



  1   judgment in favor of Plaintiff on the TTAB Appeal in accordance with the terms
  2   set forth in the Settlement Agreement.
  3         Having reviewed the evidence submitted by Plaintiff, and in accordance with
  4   the Settlement Agreement approved by the Court, the Court finds good cause to
  5   adopt the following as to the First Cause of Action asserted in the Complaint, the
  6   TTAB Appeal 1:
  7   I.    FINDINGS OF FACT.
  8         1.     On May 7, 2013, Plaintiff filed for registration with the U.S. Patent
  9   and Trademark Office (“USPTO") the mark “Medical Extrusion Technologies”
 10   (hereinafter the "MET Mark") claiming first use of the MET Mark in September of
 11   1990 and use in commerce since that date (hereinafter the "Application"). The
 12   Application was assigned Serial No. 85925459 by the USPTO.
 13         2.     After the MET Mark was approved for publication by the USPTO,
 14   Defendant Apollo filed an opposition proceeding on November 20, 2014, objecting
 15   to registration of the MET Mark (the "Opposition Proceeding"). The Opposition
 16   Proceeding was assigned Opposition No. 91219435.
 17         3.     On August 18, 2017, the Trademark Trial and Appeal Board
 18   ("TTAB") issued a final ruling on the Opposition Proceeding against Plaintiff,
 19   refusing to register the MET Mark (the "TTAB Ruling"). A true and correct copy
 20   of the TTAB Ruling is attached hereto as Exhibit "A" and is incorporated herein by
 21   this reference.
 22         4.     Plaintiff filed the TTAB Appeal with this Court claiming jurisdiction
 23   under § 39 of the Federal Trademark Act, 15 U.S.C. § 1121, § 21(b) of the Federal
 24
      1 These findings of fact, conclusions of law, and decision set forth herein are
 25
      limited to Plaintiff’s First Cause of Action, the TTAB Appeal. Upon entry of the
 26   Order as substantially set forth herein, the Plaintiff, pursuant to the Settlement
 27
      Agreement between the parties, will file, within five (5) court days, a Request for
      Dismissal with Prejudice of the Complaint’s remaining three causes of action (i.e.,
 28   the Second, Third and Fourth Causes of Action).
                                               2
                                                         3:17-cv-02150-AJB (MJB)
Case 3:17-cv-02150-AJB-MSB Document 76 Filed 04/13/21 PageID.669 Page 3 of 5



  1   Trademark Act, 15 U.S.C. § 107(b) and the Judicial Code, 28 U.S.C. §§ 1331,
  2   1332, 1338 and 1367.
  3         5.    Plaintiff submitted the following evidence in support of its TTAB
  4   Appeal claim which Defendant is not contesting:
  5               •         Expert Report of Linguistics Professor Sandra Ferrari Disner,
  6         PH.D. (Dkt. 33): Professor Disner, who’s qualifications were not disputed,
  7         concluded that the phrase “medical extrusion technologies” is not descriptive
  8         of Applicant’s [Plaintiff’s] products, because it refers to the means of
  9         manufacturing those products – a set of specialized processes, procedures,
 10         and equipment – rather than the products themselves.
 11               •         Declaration of Plaintiff’s President Tom E. Bauer (Dkt. 46-3):
 12         Mr. Bauer testified that:
 13                   i.    Plaintiff has continuously used the MET Mark in commerce for
 14                         more than 20 years, beginning in 1990, by selling goods
 15                         distinguished by the MET Mark continuously during the same
 16                         period,   as   well   as   advertising   and   promoting   goods
 17                         distinguished by the MET Mark during the same period;
 18                   ii.   Plaintiff is the only manufacturer in its industry to use the MET
 19                         Mark as a specific identifier of its company's products or as a
 20                         trade name;
 21                iii.     For at least the last 20 consecutive years, Plaintiff has attended
 22                         trade shows in the medical device industry to promote its
 23                         products and services, and displayed at such trade shows the
 24                         MET Mark, both on signs and in brochures or hand-outs, in
 25                         connection with the promotion of its products and services;
 26                iv.      For at least the last 15 consecutive years, Plaintiff has
 27                         purchased advertising each year in at least three trade
 28
                                                  3
                                                             3:17-cv-02150-AJB (MJB)
Case 3:17-cv-02150-AJB-MSB Document 76 Filed 04/13/21 PageID.670 Page 4 of 5



  1                        publications popular in the relevant industry, including MDM,
  2                        MPMN and MPO, which set forth the MET Mark in connection
  3                        with promotion of products and services of Plaintiff;
  4                  v.    The extrusions Plaintiff produces are sold in a market where all
  5                        of the major manufacturers are well known, and Plaintiff has
  6                        been a prominent, well known manufacturer in this market by
  7                        all of the major customers for more than 25 years;
  8                 vi.    The MET Mark has gained general acceptance within the
  9                        medical device industry as a distinctive identifier of the
 10                        products and services provided by Plaintiff, and it has had such
 11                        general acceptance for at least the last 25 years;
 12                 vii.   Plaintiff is prominent in the medical device industry, well
 13                        known by all of the major customers under the trade name
 14                        "Medical Extrusion Technologies" and is one of the largest
 15                        suppliers of extruded product for the medical device industry;
 16                viii.   Plaintiff has grown from its start as a two-person operation, its
 17                        advertising and promotional expenses related to the MET Mark
 18                        have also grown and have exceeded $100,000 per year for at
 19                        least the most recent 10 years.
 20   II.   CONCLUSIONS OF LAW.
 21         1.      This Court has jurisdiction over the TTAB Appeal under § 39 of the
 22              Federal Trademark Act, 15 U.S.C. § 1121, § 21(b) of the Federal
 23              Trademark Act, 15 U.S.C. § 107(b) and the Judicial Code, 28 U.S.C. §§
 24              1331, 1332, 1338 and 1367.
 25         2.      The Court accepts Plaintiff’s position that the phrase “medical
 26              extrusion technologies” is not “merely descriptive” of Plaintiff’s products
 27              under Section 2(e)(1) of the Trademark Act, 15 U.S.C. § 1052(e)(1).
 28
                                                 4
                                                             3:17-cv-02150-AJB (MJB)
Case 3:17-cv-02150-AJB-MSB Document 76 Filed 04/13/21 PageID.671 Page 5 of 5



  1        3.      In addition, Plaintiff has met its burden establishing that the MET
  2             Mark has acquired distinctiveness as a source-indicator for Plaintiff’s
  3             medical extrusion goods under Section 2(f) of 15 U.S.C. § 1052(f).
  4        4.      The USPTO erred in rejecting Plaintiff’s Application under Section
  5             2(f) of the Trademark Act, 15 U.S.C. § 1052(f).
  6        5.      Plaintiff is entitled to an Order from this Court reversing the decision
  7             of the TTAB in Opposition No. 91219435 and directing the United States
  8             Patent and Trademark Office to register the MET Mark on the Principal
  9             register in accordance with Plaintiff’s Application No. 85925459.
 10

 11        IT IS SO ORDERED.
 12   Dated: April 13, 2021
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               5
                                                          3:17-cv-02150-AJB (MJB)
